COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Texas Farm Bureau Mutual Insurance Company v. Meredith
                            Minchew
Appellate case number:      01-21-00330-CV
Trial court case number:    2019-32212
Trial court:                333rd District Court of Harris County

        Appellee, Meredith Minchew, has filed her fourth motion to extend the deadline to
file her appellee’s brief. Appellant, Texas Farm Bureau Mutual Insurance Company, filed
its appellant’s brief on October 27, 2021, making appellee’s brief initially due to be filed
on or before November 29, 2021. See TEX. R. APP. P. 38.6(b). After obtaining three
previous extensions, appellee’s brief is currently due to be filed on or before
February 28, 2022. In our order granting appellee’s third motion for extension, appellee
was notified that no further extensions would be granted.
       On February 23, 2022, appellee filed her fourth motion to extend the deadline,
requesting that her deadline for filing her appellee’s brief be extended to March 21, 2022.
In the motion, counsel for appellee states that while the Court notified appellee that no
further extensions would be granted, the extension was necessary because counsel’s father
recently passed away. Appellee’s motion further states that appellant is agreed to the relief
requested in appellee’s motion.
        Accordingly, appellee’s motion is granted. Appellee’s brief is due to be filed on
or before March 21, 2022. No further extensions will be considered, and the failure to
file an appellee’s brief by the extended deadline may result in the Court setting the case
“at-issue” and considering and deciding the case without an appellee’s brief. See TEX. R.
APP. P. 10.5(b), 38.6(d).
      It is so ORDERED.

Judge’s signature: _____/s/ April Farris_____
                    Acting individually  Acting for the Court

Date: ___March 1, 2022____